Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-14 are presented for examination.
This action is responsive to the Amendment filed on 9/24/2021.

Response to Arguments
Applicant's arguments and amendments with regards to the claim interpretation of claims 1-14 have been fully considered and are persuasive. The claim interpretation of claims 1-14 under 35 U.S.C. § 112(f) are respectfully withdrawn.

Applicant's arguments and amendments with regards to the 35 U.S.C. § 102 and 103 rejection of claim(s) 1-14 have been considered, but are not persuasive. Applicant argues that the amended claims are allowable due to the following:
Regarding claim(s) 1-14, applicant argues “Keohane at least fails to disclose the feature of "wherein the display device displays the assistance information on a search box in the search screen in a presentation format corresponding to the language ability".
Applicant’s arguments do not apply to the current rejection; examiner has relied on new reference(s) Oliner (US 20180218285 A1) in the current rejection below, to teach the above limitations in the current amended claims. 
Regarding claim(s) 1-14, applicant argues “Keohane provides the module based on the search terms after the search terms is inputted, and does not provide assistance when the searcher wants to input the search term, which is different from the feature of the assistance information for input of the search term recited in the amended claim 1”.
Examiner respectfully disagrees. Examiner notes “assistance information for input of the search tern to the search screen“ is a broad limitation as it does not limit what constitutes input Keohane sufficiently teaches present assistance information for input of the search tern to the search screen.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-14 are rejected under pre-AIA  35 U.S.C. 103 as being unpatentable over Keohane (US 20170124157 A1) in view of Oliner (US 20180218285 A1).

Regarding claim 1, Keohane teaches a document search assist apparatus comprising: a display device configured to display a search screen; and a processer, coupled to the input device, the processor is configured to (Keohane [7, 75]), 
acquire language ability information indicating a language ability of a searcher; receive a search term (Keohane [7, 62] user may enter search input term(s) and user profile information includes language ability); and 
Keohane [36, 53, 63, 64] search information including query suggestions is provided based on search term(s) and user profile),
wherein the display device displays the assistance information in the search screen in a presentation format corresponding to the language ability (Keohane [36, 47] assistance information may be displayed based on user language level).

Keohane does not specifically teach wherein the display device displays the assistance information on a search box.  
However Oliner teaches wherein the display device displays the assistance information on a search box (Oliner [275, 278], Figs. 21 and 22, search suggestions may be displayed and based on user selection may replace user query in search box, Oliner [153, 288] search may be refined based on user profile). 
It would have been obvious to one of an ordinary skill in the art before the effective filing date of the claimed invention, to have incorporated the concept taught by Oliner of wherein the display device displays the assistance information on a search box, into the invention suggested by Keohane; since both inventions are directed towards providing user with search assistance based on user profile, and incorporating the teaching of Oliner into the invention suggested by Keohane would provide the added advantage of allowing a user to view search assistance information in the search box, and the combination would perform with a reasonable expectation of success (Oliner [275,153, 288]).

Regarding claim 2, Keohane and Oliner teaches the invention as claimed in claim 1 above. Keohane further teaches wherein the assistance information comprises information related to the search term (Keohane [45, 46] keyword information may be available).

Regarding claim 3, Keohane and Oliner teaches the invention as claimed in claim 2 above. Keohane further teaches the processor acquires work information indicating a work of the searcher, wherein the processor presents a term related to the search term according to the work of the searcher, which is indicated by the information acquired work information (Keohane [62, 65] user profile may include user work role).

Regarding claim 4, Keohane and Oliner teaches the invention as claimed in claim 3 above. Keohane further teaches wherein the processor presents a term related to the work of the searcher, which is indicated by the acquired work information, among terms included in the assistance information related to the search term, in a presentation format corresponding to a language ability higher than the language ability of the searcher. which is indicated by the acquired language ability information (Keohane [64, 65] search results may be based on user work and language information).

Regarding claim 5, Keohane and Oliner teaches the invention as claimed in claim 4 above. Keohane further teaches wherein the processor acquires work information on a past work in which the searcher is involved, and the processor presents a term related to the past work indicated by the acquired work information, among the terms included in the assistance information related to the search term, in the presentation format corresponding to the language ability higher than the language ability of the searcher, which is indicated by the acquired language ability information (Keohane [47] user profile may include user work history).

Regarding claim 6, Keohane and Oliner teaches the invention as claimed in claim 5 above. Keohane further teaches wherein the processor presents the assistance information related to the search term such that the longer a time period for which the searcher is involved Keohane [47] user profile may include user work history).

Regarding claim 7, Keohane and Oliner teaches the invention as claimed in claim 3 above. Keohane further teaches wherein the processor acquires the work information on a file stored by the searcher, and the processor presents a term related to the file stored by the searcher, which is indicated by the acquired work information, among the terms included in the assistance information related to the search term, in a presentation format corresponding to the language ability higher than the language ability of the searcher, which is indicated by the acquired language ability information (Keohane [21, 64, 65] search results may be based on user work and language information, profile may be stored in a file).

Regarding claim 8, Keohane and Oliner teaches the invention as claimed in claim 4 above. Keohane further teaches wherein the processor acquires information on a file stored by the searcher, and the processor presents a term related to the file stored by the searcher, which is indicated by the acquired work information, among the terms included in the assistance information related to the search term, in the presentation format corresponding to the language ability higher than the language ability of the searcher, which is indicated by the acquired language ability information (Keohane [21, 64, 65] search results may be based on user work and language information, profile may be stored in a file).

Regarding claim 9, Keohane and Oliner teaches the invention as claimed in claim 5 above. Keohane further teaches wherein the processor acquires information on a file stored by the searcher, and the processor presents a term related to the file stored by the searcher, which Keohane [21, 64, 65] search results may be based on user work and language information, profile may be stored in a file).

Regarding claim 10, Keohane and Oliner teaches the invention as claimed in claim 6 above. Keohane further teaches wherein the processor acquires information on a file stored by the searcher, and the processor presents a term related to the file stored by the searcher, which is indicated by the acquired work information, among the terms included in the assistance information related to the search term, in the presentation format corresponding to the language ability higher than the language ability of the searcher, which is indicated by the acquired language ability information (Keohane [21, 64, 65] search results may be based on user work and language information, profile may be stored in a file).

Regarding claim 11, Keohane and Oliner teaches the invention as claimed in claim 1 above. Keohane further teaches wherein the processor presents the assistance information to the search screen, according to the language ability of the searcher, which is indicated by the information acquired by the language ability information acquisition unit (Keohane [53, 64, 65] search results may be displayed based on user work and language information, profile may be stored in a file).

Regarding claim 12, Keohane and Oliner teaches the invention as claimed in claim 1 above. Keohane further teaches wherein the processor selects the language ability of the searcher, wherein the processor presents the assistance information to the search screen, according to the language ability of the searcher, which is selected by the processor (Keohane 

Claim 13 is for a medium storing instructions similar in scope to the apparatus of claim 1 and is rejected under the same rationale.  Keohane further teaches non-transitory computer readable medium storing a program that causes a computer to execute a document search assistant process (Keohane [7, 62]).

Claim 14 is for a system executing instructions similar in scope to the apparatus of claim 1 and is rejected under the same rationale.  Keohane further teaches document search assist system (Keohane [7, 62]).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SANCHITA ROY whose telephone number is (571)272-5310.  The examiner can normally be reached on Monday-Friday 9:30-7.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, STEPHEN HONG can be reached on 5712724124.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished 


SANCHITA . ROY
Primary Examiner
Art Unit 2178



/SANCHITA ROY/Primary Examiner, Art Unit 2178